      Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.294 Page 1 of 9




 1 Patrick Q. Hall, Ca. Bar No. 97019
 2
     Lauren M. Hofflin, Ca. Bar No. 310005
     Law Offices of Patrick Q. Hall
 3   501 W. Broadway, Suite 730
 4   San Diego, California 92101
     Telephone: (619) 268-4040
 5   Fax: (619) 268-4041
 6   pat@pqhlaw.com
 7 Attorneys for Defendant
 8 MICHAEL JAMES STEVENS
 9
10                       UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12                           (Hon. Gonzalo P. Curiel)
13    UNITED STATES OF AMERICA,                   CASE NO. 21-CR-660-GPC-1
14
                         Plaintiff,               DEFENDANT STEVENS’
15
                                                  SENTENCING MEMORANDUM
16          vs.
                                                  DATE: September 20, 2021
17
      MICHAEL JAMES STEVENS,                      TIME: 8:30 a.m.
18
                            Defendant.
19
20
                                            I.
21
                                      INTRODUCTION
22                Notwithstanding the severity of the crime he committed, for which he
23 completely accepts responsibility, Michael STEVENS is being punished in a completely
24 different way.   Michael STEVENS suffers from severe second-degree burns over
25 approximately 60% of his body, injuries sustained in a fire in 2016. As the attached letters
26 detail, Mr. STEVENS continues to have open wounds on his legs, amputated fingers, and
27 lingering pain from the injuries he sustained. Mr. STEVENS’ immune system has been
28

                                             1                       21-CR-660-GPC-1
     Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.295 Page 2 of 9




 1 compromised, which in turn puts him at an exceptionally high risk of complications or
 2 death from COVID-19.          Mr. STEVENS’ medical treatment has been unusually
 3 complicated and quite frankly deficient, while he has bounced from one detention facility
 4 to the next awaiting sentencing in this case. Somewhere in this process, Mr. STEVENS
 5 started out with a completely different Federal Register Number, which was somehow lost
 6 in between transfers.    To complicate things further, prior to being transferred to CCA,
 7 Mr. STEVENS’ federal register number was 96546-298.                 However, when he was
 8 transferred to CCA he was issued a different federal register number of 24599-509. See
 9 Exhibit E, p. 33-34. In that mix-up, the records identifying the medications he should be
10 prescribed were lost as well. As a result, Michael STEVENS medical care, while in
11 custody for this offense, has been sporadic at best and he has unnecessarily suffered from
12 long term pain simply due to mix-ups at the detention facilities.
13          Mr. STEVENS continues to have open wounds from his prior injuries. Prior to
14 incarceration, Mr. STEVENS would cover the wounds with gauze. However, because
15 gauze was considered a security threat at MCC, Mr. STEVENS was unable to cover the
16 wounds when he was at MCC. Moreover, prior to incarceration, Mr. STEVENS was
17 required to utilize a special soap, to cleanse the wounds and for his multiple skin grafts.
18 MCC would consistently run out of this special soap, and as a result, Mr. STEVENS
19 incurred numerous staph infections, requiring him to seek medical treatment on a daily
20 basis.
21          Once Mr. STEVENS was transferred to San Luis Regional Detention Center, he
22 was provided somewhat better care; however, his burns were still not healing and he was
23 prone to infections.    The medical records from San Luis Regional Detention center
24 document several times that Mr. STEVENS needs “multiple plastic surgeries due to
25 extensive and complex scaring; [he] needs physical therapy ASAP.” See Medical Records
26 p. 144, attached as Exhibit E. In addition, San Luis Regional Detention Center noted that
27 he is “unable to receive t[reatment] in this facility.” See Exhibit E, p. 149).
28

                                              2                        21-CR-660-GPC-1
      Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.296 Page 3 of 9




 1         These notations in the medical records highlight that Mr. STEVENS cannot receive
 2 the necessary treatment from the detention facilities’ medical departments—the detention
 3 facilities simply cannot adequately deal with his burn injuries. His health has deteriorated
 4 while incarcerated and his continued incarceration without treatment of the open wound
 5 on his leg subjects him to health and painful consequences simply not addressed by the
 6 sentencing guidelines.
 7         Sadly, although struggling with substance abuse practically his entire life, it was the
 8 pain medications for his burn injuries that led him back into a struggle of using more
 9 potent painkilles. Mr. STEVENS’ involvement with drugs led him into a downward spiral
10 of horrible decisions, which has marked his life with numerous encounters with the
11 criminal justice system. Further, his injuries made him unable to work and to support his
12 family, and in turn he made a horrible decision. His continued psychological nose-dive
13 led to the conduct underlying this offense, and it is further evidence of the fact that Mr.
14 STEVENS is the quintessential candidate for the BOP’s Residential Drug Abuse Program
15 (“RDAP”).
16         Mr. STEVENS respectfully submits that under the factors set forth in Title 18
17 U.S.C. §3553, a variance/departure from the guideline range sentence would fully serve
18 the purposes of protecting the public, while at the same time adequately deterring him
19 from ever doing something like this again.        He is therefore requesting that the court
20 depart/vary to impose a sentence of 41 months.
21                                       II.
                                THE PLEA AGREEMENT
22
           On May 17, 2021, Mr. STEVENS entered a guilty plea to one count of importing
23
     a controlled substance into the United States in violation of Title 21 U.S.C. §§ 952 and
24
     960. Based on the written plea agreement, the parties have agreed to the following
25
     advisory guideline calculations:
26
           Base Offense Level [§ 2D1.1]                                              34*
27
           Importation of Methamphetamine [§ 2D1.1(b)(5)]                            +2
28

                                               3                        21-CR-660-GPC-1
      Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.297 Page 4 of 9




 1         Safety Valve [§§ 2D1.1(b)(18) and 5C1.2]                                  N/A**
 2         Acceptance of Responsibility [§ 3E1.1(a)]                                 -3
 3         Fast Track [§ 5K3.1]                                                      -4***
 4         There is no agreement as to the defendant’s criminal history category. The
 5 defendant may seek additional departures or adjustments and the Government may
 6 oppose additional departures or adjustments.
 7         Additionally, the plea agreement provides: “The Government agrees to
 8 recommend the greater of: within the advisory Guidelines range as calculated by the
 9 Government after incorporating a downward variance under 18 U.S.C. § 3553(a) that is
10 the equivalent of two levels under the Sentencing Guidelines; the statutory mandatory
11 minimum sentence or the time served in custody at the time of sentencing.” (Plea
12 Agreement, Page 10. Ln 18-23.)
13                                    III.
                       MR. STEVENS PLAYED A MINOR ROLE
14
          The sentencing guidelines require a court to look at the totality of the circumstances
15
     to determine whether a defendant played a mitigating role in the offense. In when
16
     determining how many levels to reduce the sentence, the courts are required to consider
17
     “the defendant’s lack of knowledge or understanding of the scope and structure of the
18
     enterprise and of the activities of others [which] is indicative of a role as minimal
19
     participant.” U.S.S.G. § 3B1.2 cmt. n.4.
20
          Under the totality of the circumstance, the court should grant a minor-role reduction
21
     in Mr. STEVENS’ case. First, he had little understanding of the scope or structure of the
22
     criminal activity. Drug-trafficking is a large-scale criminal enterprise that, in this case,
23
     begins with a broad organization in Mexico and then works through a distribution
24
     network throughout the United States. Mr. STEVENS knew little about the scope or
25
     structure of the organization. His only involvement was with a low lever recruiter who
26
     provided him with the drugs and instructions about who to contact once the drugs were
27
     successfully crossed into the United States. The fact that person may have had a larger
28

                                                4                       21-CR-660-GPC-1
     Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.298 Page 5 of 9




 1 role in the drug trafficking network does not mean that Mr. STEVENS was anything other
 2 than a courier.
 3       Mr. STEVENS had no role in planning or organizing the criminal activity. He was
 4 simply following the instructions of another person about where he was to cross and what
 5 he was to do next. He did not choose the date of the offense or the locations for pickup
 6 or drop-off—rather he was induced to participate to earn money to help pay his rent.
 7       Nor did Mr. STEVENS exercise any decision-making authority.               He did not
 8 determine what kind of drugs he would carry or how much he would carry. He had no
 9 control over where the drugs would go once in the United States. He was merely tasked
10 as a courier to transport the drugs from one side of the border to the other.
11       Lastly, Mr. STEVENS stood only to gain the low amount he was to be paid for his
12 limited role. He had no vested interest in the drug organization, and did not stand to gain
13 anything extra from the sales of the drugs he couriered. The drug trade is a multi-billion
14 dollar business, and individual loads often are valued in the hundreds of thousands of
15 dollars by the time they are distributed. The benefit to Mr. STEVENS for his limited role
16 was tiny when compared against the revenue generated by the overall criminal activity.
17       Mr. STEVENS thus meets every factor laid out by the Sentencing Commission for
18 determining whether someone qualifies for a mitigating role reduction. As such, Mr.
19 STEVENS asks the Court to apply the two-level adjustment downward for minor role
20 under section 3B1.2.
21                              IV.
22     MR. STEVENS’S PERSONAL HISTORY AND CHARACTERISTICS

23        The concept of a downward departure under the sentencing guidelines is obsolete.
24 See United States v. Dale, 498 F.3d 604, 611 n.6 (7th Cir. 2007). (“Although United
25 States v. Booker, 543 U.S. 220 (2005), renders the concept of “departures” obsolete, we
26 have held that, unless there is reason to believe that the use of the term “departures” made
27 a substantive difference, there is no error when using the term. (citation omitted)”
28        Mr. STEVENS is a forty-year old United States citizen. His was born to the union

                                              5                       21-CR-660-GPC-1
     Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.299 Page 6 of 9




 1 of Michael James Stevens and Sherry Jones Stevens in Grass Valley, California. Sadly,
 2 he did not have an ideal childhood. He was mainly raised by his mother, as his father
 3 was often in and out of prison due to being heavily involved with drugs and his “fetish
 4 with guns.” His mother was a workaholic, and he would often be left home alone. Later
 5 in life, his mother remarried; however, his step-father was physically abusive and would
 6 often try to fight him. After his mother found out that the step-father was physically
 7 abusing him, she ended the relationship with his step-father.
 8        At the age of 15, Mr. STEVENS began to use methamphetamine. When he turned
 9 17, his use of methamphetamine became heavy and spiraled out of control. At one point
10 Mr. STEVENS was able to remain sober for over seven years. During this time, he was
11 a volunteer firefighter. The attached letters describe the type of person he was—helping
12 others and a dedicated single father at time to his 12 years old son, Joe. However, after
13 his accident in 2016, Mr. STEVENS turned to heroin and opiates for the pain. These
14 drugs were cheaper for him to get in Mexico. From there, his addiction spiraled further
15 out of control.
16        When he was only 17 years old, Mr. STEVENS was in a relationship with a woman
17 and their relationship produced a son, Justice. Justice is currently 23 years old and resides
18 in Oregon. After his relationship with Jericho ended, Mr. STEVENS entered into new a
19 relationship with Candice Fricia, and together they had a son, Chris. Chris is currently
20 20 years old and resides in Grass Valley. Chris and Mr. STEVENS maintain a close
21 relationship.
22        Later, Mr. STEVENS entered into a relationship with Valeria Slyvan, and their
23 union produced a son, Joseph. Joseph is currently 12 years old, and prior to this offense
24 was residing with Mr. STEVENS.          Since Mr. STEVENS has been incarcerated, his
25 girlfriend of eight years, Jennifer Mariani, has been taking care of Joseph.             Mr.
26 STEVENS has emphasized several times that he wants to get his life on the right track
27 and become a positive role model for Joseph.
28        Mr. STEVENS received his bachelor’s degree in social science at Sierra College.
                                              6                        21-CR-660-GPC-1
     Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.300 Page 7 of 9




 1 Prior to his injuries that occurred in 2016, he was employed as a tree cutter for five years.
 2 Before that, he owned his own landscaping business. As the probation officer noted in
 3 the PSR, he has “established a strong employment foundation.” (See PSR, para. 81).
 4        The letters submitted for Mr. STEVENS show that he is the type of caring person
 5 who goes out of their way to help others. For example, Bianca Hennifer provides multiple
 6 examples of how Mr. STEVENS helped her and her family out, whether it was fixing
 7 their house, helping her husband find a job, or just being there emotionally. See Bianca
 8 Hennifer Letter, attached as Exhibit B.        Jennifer Mariani’s mother letter details Mr.
 9 STEVENS’ involvement as a volunteer firefighter and discusses his willingness to help
10 others. See Rose Mariani Letter, attached as Exhibit C. Further, Jenifer Mariani’s letter
11 shows how compassionate he can be. See Exhibit C.
12        Mr. STEVENS is extremely remorseful for his involvement in this offense as it
13 hurts people just like him. To help Mr. STEVENS address his underlying drug problem,
14 he respectfully requests that this Court recommend he be placed in RDAP and make this
15 recommendation as part of the judgment in the case.
16        Mr. STEVENS deeply regrets his conduct and accepts responsibility.              He is
17 determined not to bother this or any other court with his presence ever again. He intends
18 to use his imprisonment as an opportunity to steer his life towards a better and brighter
19 future and to help put him on the right path.
20                            V.
        CONDITIONS OF INCARCERATION AND MR. STEVENS MEDICAL
21                           CONCERNS
22        In 2016, Mr. STEVENS suffered from an unfortunate accident in which he suffered
23 from severe second-degree burns over approximately 60% of his body.                  He was
24 hospitalized and began an extensive history of treatment, including multiple skin grafts,
25 which had not been fully completed at the time of his arrest in this case. In light of the
26 burns and the skin grafts, his immune system is quite compromised.
27
28

                                              7                        21-CR-660-GPC-1
         Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.301 Page 8 of 9




 1            As the Court is well aware, the growing global pandemic of coronavirus has reached
 2 213 countries, infected 223,426,353 and caused more than 4,609,427 deaths worldwide. 1
 3 In California alone, there are over 4,463,803 people who have tested positive for COVID-
 4 19 and 66,934 have died from the virus. 2
 5            Prisons, jails, and detention centers have been the leading hot spots for infections.
 6 For example, as of September 10, 2021, there are 486 federal inmates and 526 BOP staff
 7 who have confirmed positive test results for COVID-19 nationwide. Currently, 42,873
 8 inmates and 7,353 staff have recovered. There have been 252 federal inmate deaths and 5
 9 BOP staff member deaths attributed to COVID-19 disease. 3
10            The correctional facilities have addressed the pandemic by “locking down” the
11 inmates. As a result, Mr. STEVENS has been locked down 23 hours per day, with only
12 one hour per day for exercise, showers, and phone calls. None of the substance abuse
13 programs have been available to him.                With limited access to communications, Mr.
14 STEVENS has limited ability to talk to his family and attorney. Further, jails and prisons
15 are often overcrowded and have inmates and staff consistently coming and going, which
16 makes this environment ripe for the spread of infectious disease, especially from those
17 who are asymptomatic.
18            In addition, Mr. STEVENS’ medical treatment at all of the detention centers he has
19 been to have been unusually complicated. To tend to his burns, he requires compression
20 sleeves for both arms, compressions sleeves for both of his thighs, a special soap called
21 Hibiclens that helps prevent the infections, and needs his dressings changed at least twice
22 a day. In addition, he requires continuous physical therapy to maintain mobility of his
23 limbs. Further, one of the skin grafts that was done behind his right knee did not take,
24 leaving an open wound on his leg, which is severely prone to infection.
25
26   1   https://coronavirus.jhu.edu/map.html
27   2   https://www.worldometers.info/coronavirus/usa/california/
28   3   https://www.bop.gov/coronavirus/

                                                      8                   21-CR-660-GPC-1
      Case 3:21-cr-00660-GPC Document 44 Filed 09/13/21 PageID.302 Page 9 of 9




 1          Unfortunately, the prisons are not adequately equipped to provide the necessary
 2 medical treatment and physical therapy that Mr. Mr. STEVENS desperately needs. For
 3 example, MCC advised that he could not use gauze, which apparently is prohibited at
 4 MCC due to security risks, and he frequently runs out of the special soap at MCC. As a
 5 result, Mr. STEVENS has sustained three staph infections over the past thirty days. See
 6 MCC Medical Record attached as Exhibit E, reflecting “heavy growth of staphylococcus
 7 aureus” behind his right leg. Further, Exhibit E reflects the history of Mr. STEVENS’
 8 medical visits at MCC, which reflects that he has been seeing the medical unit on a daily
 9 basis.    Attached as Exhibit E, is a list of the medications prescribed at MCC, which
10 includes the medications for his staph infections.
11          As a result, Mr. STEVENS encounters daily struggles due to his medical conditions,
12 that most inmates typically do not face. With the COVID-19 pandemic, Mr. STEVENS
13 is even more fearful of contracting the coronavirus. Consequently, Mr. STEVENS is more
14 susceptible to infections and vulnerable to the coronavirus.          This is an unusual
15 circumstance which should be taken into consideration in determining the appropriate
16 sentence to impose.
17                                       V.
                                     CONCLUSION
18
            Under all the factors set forth in Title 18 U.S.C. §3553, a sentence below the
19
     guidelines is merited as sufficient to deter Mr. STEVENS from ever committing another
20
     offense while adequately punishing him as an individual. Accordingly, he requests that
21
     the court consider a sentence of 41 months with a recommendation that he be placed in
22
     RDAP.
23
24
                                                  Respectfully submitted,
25
26 Dated: September 13, 2021                      s/Patrick Q. Hall
27                                                PATRICK Q. HALL
                                                  Attorney for Defendant
28                                                MICHAEL JAMES STEVENS
                                              9                      21-CR-660-GPC-1
